 Case: 1:19-cv-00992-TSB-KLL Doc #: 19 Filed: 05/27/20 Page: 1 of 1 PAGEID #: 299




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO                        Granted.
                                  WESTERN DIVISION                                8:37 AM, May 27, 2020


J. H.                                        )
                                             )        CASE NO. 1:19-CV-992
      Plaintiff,                             )
                                             )        JUDGE TIMOTHY S. BLACK
      -vs-                                   )
                                             )        MAGISTRATE JUDGE
Ohio Dept. of Job and Family Services, et al.)        KAREN L. LITKOVITZ
                                             )
      Defendant.                             )


        MOTION OF PLAINTIFF J.H. TO VACATE ORDER (ECF No. 2) GRANTING
           MOTION FOR LEAVE TO FILE IN FORMA PAUPERIS (ECF No. 1)

         Plaintiff J.H. respectfully asks this Court to vacate its Order (ECF No. 2) granting

plaintiff’s pro se motion seeking leave to file in forma pauperis (ECF No. 1), which is

withdrawn. Undersigned counsel will advance the filing fee.

                                                      Respectfully submitted,

                                                      /s/ Rachel K. Robinson
                                                      Rachel K. Robinson (0067518)
                                                      The Law Office of Rachel K. Robinson LLC
                                                      57 Jefferson Avenue, Suite G100
                                                      Columbus, OH 43215
                                                      Telephone: (614) 537-7553
                                                      rachel.robinson.law@gmail.com
                                                      Counsel for Plaintiff J.H.

                                 CERTIFICATE OF SERVICE


         A copy of the foregoing Motion was served electronically via the Court’s electronic filing

system this 4th day February 2020. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system.

                                              /s/Rachel K. Robinson
                                              Rachel K. Robinson (0067518)
